Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1 -20 have been examined in this application.  This communication is the first action on merits.  
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
Claim 3 recites: “The bedsheet system as recited in claim 3”
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 9 and 15 recites “when the bottom sheet is properly installed on the mattress”. As such, it is unclear of the what may qualify as properly installed; as the specification only recites “When properly installed, the bottom bedsheet partially encompasses a mattress and has two pillow pockets and two or more side pockets.”(pg.4 para [0014]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 9; 11 – 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application 20100043144 A1 to Thompson (Thompson hereafter) in view of U.S Patent Application 20120137433 A1 to Snell et. al (Snell hereafter).
As per claim 1, Thompson teaches, A bedsheet system (see abstract: "An article of bedding comprising a bottom sheet (11) having side walls (12) thus to form a box sheet to be placed elastically over a mattress (10), and a top cover (14) having its edges attached to those of the bottom sheet (11) by means of a gusset (16). ") comprising: a top sheet (see 14—Fig.1 : top sheet ) having a top end (see annotated Fig. 3: top end ) and a bottom end(see annotated Fig. 3:  bottom end); a bottom sheet (see 11—Fig.3: bottom sheet ) comprised of a top edge (see annotated Fig. 3: top edge), a bottom edge (see annotated Fig. 3: bottom edge), side edges(see 15—Fig.3: side edges), a top surface (see annotated Fig. 3: top surface) and a perimeter(see 13—Fig.2: perimeter); a pillow pocket (see 18—Fig.3: pillow pocket ) ; and at least one side pocket positioned along each of the side edges.(see 20—Fig.3: side pocket ) but does not teach, a pair of pillow pockets.

    PNG
    media_image1.png
    478
    1370
    media_image1.png
    Greyscale

Snell teaches a pair of pillow pockets (see 742—Fig12: pillow pockets).

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Thompson with the teachings of Snell with the motivation of preventing pillows from contacting an adjacent wall or headboard surface and potential contracting bed bugs or pest(see pg.4 para [0061] "FIG. 12 illustrates another embodiment of a bed covering device according to the invention, identified generally by reference numeral 716, over which lies bed covering(s) 728 and at least one pillow 740. According to this embodiment, device 716 further includes at least one pocket 742 for preventing pillow(s) 740 from contacting an adjacent headboard or wall, not shown, which may be infested with bed bugs or like pests.").
As per claim 2, Thompson teaches The bedsheet system as recited in claim 1, wherein the bottom end of the top sheet is fixedly attached to the bottom sheet along an edge (see pg.1 para [0019]: "A top cover 14 of corresponding width is attached around three of its edges to the sheet 11 by a double sliding clasp fastener 15 thus to form, with the sheet 11 a sleeping enclosure rather like a sleeping bag.").
As per claim 3, Thompson teaches The bedsheet system as recited in claim 3, wherein the top sheet and at least a portion of each of the side edges of the bottom sheet are fixedly attached to one another (see pg.1 para [0019]: fixedly attached).
As per claim 4, Thompson teaches The bedsheet system as recited in claim 1 further comprising an elastic material positioned along the perimeter of the bottom sheet (see element 13 pg.1 para [0018]: elastic material).
As per claim 5, Thompson teaches The bedsheet system as recited in claim 1, wherein pillow pockets are attached to the top surface of the bottom sheet (see pg.1 para [0021]: "A pillowcase 18 which may have an opening along the front or rear edge or at one or both ends to receive a pillow, is preferably attached to the bottom sheet 11 by stitching at 19") but does not teach, wherein each of the pair of pillow pockets are attached to the top surface of the bottom sheet.
Snell teaches wherein each of the pair of pillow pockets are attached to the top surface of the bottom sheet (see pg.4 para [0061]: " Pocket(s) 742 may be fixedly or releasably attached to the top component 718").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Thompson with the teachings of Snell with the motivation of preventing pillows from contacting an adjacent wall or headboard surface and potential contracting bed bugs or pest (see pg.4 para [0061] "FIG. 12 illustrates another embodiment of a bed covering device according to the invention, identified generally by reference numeral 716, over which lies bed covering(s) 728 and at least one pillow 740. According to this embodiment, device 716 further includes at least one pocket 742 for preventing pillow(s) 740 from contacting an adjacent headboard or wall, not shown, which may be infested with bed bugs or like pests.").
As per claim 6, Thompson teaches The bedsheet system as recited in claim 1, wherein pillow pockets are attached to the top surface of the bottom sheet near the top edge (see annotated Fig. 3 on page 4)  but does not teach, wherein each of the pair of pillow pockets are attached to the top surface of the bottom sheet near the top edge.
Snell teaches wherein each of the pair of pillow pockets are attached to the top surface of the bottom sheet near the top edge (see annotated Fig.12 on page 8).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Thompson with the teachings of Snell with the motivation of receiving a pillow and placing the pillow in a position that is not in direct contact with a headboard or wall where it may contract bedbugs or similar pest (see pg.4 para [0061]).
As per claim 7, Thompson teaches The bedsheet system as recited in claim 1, wherein the at least one side pocket is further comprised of an opening therein for supporting an object (see pg.2 para [0027]: "One or more pockets 20 may be provided in the side walls 12 which thus may contain personal items."). 
As per claim 8, Thompson teaches The bedsheet system as recited in claim 1, wherein the at least one side pocket is positioned adjacent a longitudinal side of a mattress when the bottom sheet is properly installed on the mattress (see annotated Fig. 2 on page 4: side pocket positioned adjacent a longitudinal side).
As per claim 9, Thompson teaches The bedsheet system as recited in claim 8, wherein a portion of each of the top edge (see annotated Fig. 2 on page 4: positioned beneath the mattress),the bottom edge (see annotated Fig. 2 on page 4: positioned beneath the mattress ), and the side edges are positioned beneath the mattress when the bottom sheet if properly installed on the mattress (see annotated Fig. 2 on page 4: positioned beneath mattress).
As per claim 11, Thompson but does not teach, wherein a divider separates the pair of pillow pockets.
Snell teaches The bedsheet system as recited in claim 1, wherein a divider separates the pair of pillow pockets (see annotated Fig. 12: divider).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Thompson with the teachings of Snell with the motivation of receiving a pillow within the pocket opening(see pg.4 para [0061] "According to this embodiment, device 716 further includes at least one pocket 742 for preventing pillow(s) 740 from contacting an adjacent headboard or wall, not shown, which may be infested with bed bugs or like pests. Pocket 740 has an opening 744 facing in a direction toward the foot region of the top component 718 and of sufficient size to receive pillow 740. ").

    PNG
    media_image2.png
    474
    652
    media_image2.png
    Greyscale

As per claim 12, Thompson teaches A bedsheet system (see abstract: ) comprising: a top sheet (see 14—Fig.1 : top sheet ) having a first edge(see annotated Fig.3: ), a pair of side edges (see annotated Fig.3: ) and a second edge(see annotated Fig.3: ); a bottom sheet (see 11—Fig.3: bottom sheet )comprised of a head end (see annotated Fig. 3: ), a bottom end(see annotated Fig. 3: ), a pair of longitudinal sides (see 12—Fig.3: side edges), a top surface (see annotated Fig. 3: ); a pillow pocket positioned on the top surface and adjacent to the head end(see annotated Fig. 3: ) ; and at least one side pocket positioned along each of the pair of longitudinal sides (see 20—Fig.3: side pocket ) but does not teach, ; a pair of 
    PNG
    media_image3.png
    499
    1352
    media_image3.png
    Greyscale
pillow pockets positioned on the top surface and adjacent to the head end









Snell teaches a pair of pillow pockets positioned on the top surface and adjacent to the head end (see annotated Fig.12 on page 8).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Thompson with the teachings of Snell with the motivation of receiving a pillow and placing the pillow in a position that is not in direct contact with a headboard or wall where it may contract bedbugs or similar pest (see pg.4 para [0061]).
As per claim 13, Thompson teaches The bedsheet system as recited in claim 12, wherein the first edge is sewn to the bottom end of the bottom sheet (see pg.1 para [0019]), and at least a portion of each of the pair of side edges is sewn to a corresponding one of the pair of longitudinal sides of the bottom sheet (see pg.1 para [0019]).
As per claim 14, Thompson teaches The bedsheet system as recited in claim 12, wherein the at least one side pocket is further comprised of an opening therein for supporting an object (see pg.2 para [0027]).
As per claim 15, Thompson teaches The bedsheet system as recited in claim 12, wherein the at least one side pocket is positioned adjacent a longitudinal side of a mattress when the bottom sheet is properly installed on the mattress (20—Fig. 3: positioned adjacent a longitudinal side of a mattress).
As per claim 17, Thompson does not teach, The bedsheet system as recited in claim 12, wherein a divider separates the pair of pillow pockets.
Snell teaches, wherein a divider separates the pair of pillow pockets (see annotated Fig. 12 on page 8).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Thompson with the teachings of Snell with the motivation of receiving a pillow within the pocket opening(see pg.4 para [0061] "According to this embodiment, device 716 further includes at least one pocket 742 for preventing pillow(s) 740 from contacting an adjacent headboard or wall, not shown, which may be infested with bed bugs or like pests. Pocket 740 has an opening 744 facing in a direction toward the foot region of the top component 718 and of sufficient size to receive pillow 740. ").
Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application 20100043144 A1 to Thompson in view of U.S Patent Application 20120137433 A1 to Snell et. al in further view of U.S Patent Application 20170367490 A1 Fischer et. al (Fischer hereafter).
As per claim 10, Thompson nor Snell teach The bedsheet system as recited in claim 1 further comprising each of an indicia and an anti-microbial coating.
Fischer teaches The bedsheet system as recited in claim 1 further comprising each of [an indicia and] an anti-microbial coating (see abstract: "A mattress protector completely encloses a mattress to preclude bed bugs from escaping. All of the interior surfaces of the protector are coated or laminated with a film laminate that is resistant to bed bug bites. A zipper extends partially around the circumference of the mattress protector so that when the zipper is opened an opening is provided allowing a mattress to be slid into the protector. The zipper is located next to the intersection between side walls and the bottom wall. A closure flap extends perpendicularly to the direction of extension of the zipper. The outer surface of the top wall is provided with a coating that renders the top surface waterproof while also providing anti-microbial properties and unique temperature regulation.").
Regarding the claimed “indicia,” As per MPEP 2111.05, to be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. In the instant case, as claimed, the ‘indicia’ does not appear to have any functional relationship with its associated product and the bedsheet system merely is supporting such indicia. Thus, the indicia has not been afforded patentable weight in view of MPEP 2111.05.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Thompson with the teachings of Fischer with the motivation of preventing the growth of bacteria within the fabric of a bedsheet thereby protecting the user from potential disease (see pg.2 [0018] "Thus, the anti-microbial properties of the top coating of the mattress protector substantially preclude growth of any bacteria that may be or become present on the mattress protector, thus protecting the user(s) from diseases resulting from contact with bacteria as well as eliminating odors caused by proliferation of bacteria. ").
As per claim 16, Thompson nor Snell teach The bedsheet system as recited in claim 12 further comprising each of an indicia and an anti-microbial coating.
Fischer teaches The bedsheet system as recited in claim 12 further comprising each of [an indicia and] an anti-microbial coating (see abstract).
Regarding the claimed “indicia,” As per MPEP 2111.05, to be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. In the instant case, as claimed, the ‘indicia’ does not appear to have any functional relationship with its associated product and the bedsheet system merely is supporting such indicia. Thus, the indicia has not been afforded patentable weight in view of MPEP 2111.05.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Thompson with the teachings of  with the motivation of preventing the growth of bacteria within the fabric of a bedsheet thereby protecting the user from potential disease (see pg.2 [0018] "Thus, the anti-microbial properties of the top coating of the mattress protector substantially preclude growth of any bacteria that may be or become present on the mattress protector, thus protecting the user(s) from diseases resulting from contact with bacteria as well as eliminating odors caused by proliferation of bacteria. ").
Claim(s) 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application 20100043144 A1 to Thompson in view of U.S Patent Application 20170367490 A1 to Fischer.
As per claim 18, Thompson teaches; A bedsheet system (see abstract: ) comprising: a rectangular top sheet (see 14—Fig.1 : top sheet ) having an area (see annotated Fig. 3: on page 8), a first edge(see annotated Fig. 3: on page 8), a pair of side edges (see annotated Fig. 3: on page 8) and a second edge (see annotated Fig. 3: on page 8); a rectangular bottom sheet (see 11—Fig.3 on page 8: bottom sheet ) comprised of a head end (see annotated Fig. 3: on page 8 ), a bottom end (see annotated Fig. 3: on page 8), a pair of spaced apart longitudinal sides (see 12—Fig.3 on page 8: side edges), a top surface (see annotated Fig. 3: on page 8 ) and an elastic perimeter (see 13—Fig.2: perimeter), wherein an area of the rectangular bottom sheet is more than the area of the rectangular top sheet(see examiner note);
 Note: It may be understood that bottom sheet 11 includes side walls 12 (see pg.1 para [0018] which extended along the bottom surface of the mattress whereas top sheet 14 only extends along a top surface of the mattress as seen in Fig.2 and 3.

 a pillow pocket positioned on the top surface and adjacent to the head end (see pg.1 para [0021]: ); at least one side pocket positioned along one of the pair of spaced apart longitudinal sides (see annotated Fig. 3: on page 8 ) but does not teach an anti-microbial coating.
Fischer teaches an anti-microbial coating (see abstract: "A mattress protector completely encloses a mattress to preclude bed bugs from escaping. All of the interior surfaces of the protector are coated or laminated with a film laminate that is resistant to bed bug bites. A zipper extends partially around the circumference of the mattress protector so that when the zipper is opened an opening is provided allowing a mattress to be slid into the protector. The zipper is located next to the intersection between side walls and the bottom wall. A closure flap extends perpendicularly to the direction of extension of the zipper. The outer surface of the top wall is provided with a coating that renders the top surface waterproof while also providing anti-microbial properties and unique temperature regulation.").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Thompson with the teachings of Fischer with the motivation of preventing the growth of bacteria within the fabric of a bedsheet thereby protecting the user from potential disease (see pg.2 [0018] "Thus, the anti-microbial properties of the top coating of the mattress protector substantially preclude growth of any bacteria that may be or become present on the mattress protector, thus protecting the user(s) from diseases resulting from contact with bacteria as well as eliminating odors caused by proliferation of bacteria. ").
As per claim 19, Thompson teaches The bedsheet system as recited in claim 18, wherein the first edge is sewn to the bottom end (see pg.1 para [0019] ), and at least a portion of each of the pair of side edges is sewn to a corresponding one of the pair of spaced apart longitudinal sides (see pg.1 para [0019]).
As per claim 20, Thompson teaches The bedsheet system as recited in claim 18, wherein the at least one side pocket is further comprised of an opening therein for supporting an object (see pg.2 para [0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                 
8/24/2022                                                                                                                                                                                       
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        8/25/2022